ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_04_EN.txt. 651




             DECLARATION OF JUDGE DONOGHUE



  1. In this declaration, I oﬀer some observations with respect to the
Court’s decision to reject the Respondent’s preliminary objections to the
Court’s jurisdiction ratione materiae, with which I agree.

   2. When an applicant seeks to base the jurisdiction of the Court on a
treaty, a respondent that makes a preliminary objection to the Court’s
jurisdiction ratione materiae can be expected to ground its objection not
only on jurisdictional provisions, but also on substantive provisions of
the treaty at issue, such as deﬁnitions and provisions setting out the rights
and obligations of parties. Substantive provisions are, of course, also
interpreted when the Court considers the merits. In the context of a pre-
liminary objection, the distinction between a question of jurisdiction and
a question of the merits has important consequences. Upon the ﬁling of a
preliminary objection, the proceedings on the merits are suspended (Arti-
cle 79, paragraph 5, of the Rules of Court of 14 April 1978 as amended
on 1 February 2001). The Court may decide a jurisdictional question but
not a question on the merits.

   3. Despite the importance of the distinction between questions of
treaty interpretation that determine the scope of the Court’s jurisdiction
ratione materiae and those that instead are part of the merits, I am aware
of no single phrase that neatly describes the boundary between the two.
The distinction is drawn by the Court, informed by the positions of the
parties, based on the particulars of each case.

   4. If the Court ﬁnds that a preliminary objection is premised on a
question of treaty interpretation that is part of the merits, it must reject
the objection, leaving the question to be decided on the merits.
   5. If, on the other hand, the Court ﬁnds that a preliminary objection
presents a question of its jurisdiction ratione materiae, it has the options
of rejecting the objection, upholding it, or deferring the question of juris-
diction to be considered during the merits phase, on the basis that the
objection does not possess, in the circumstances of the case, an exclu-
sively preliminary character (Article 79, paragraph 9, of the Rules of
Court of 14 April 1978 as amended on 1 February 2001). Parties often
invoke this third option as an intermediate fall back to their primary
positions on a preliminary objection. However, for the reasons set out by
two Members of the Court in a recent separate opinion, the Court should
normally uphold or reject a preliminary objection and should only choose
this third option when there are clear reasons to do so. (See Certain Ira-

97

652       application of the icsft and cerd (decl. donoghue)

nian Assets (Islamic Republic of Iran v. United States of America), Pre-
liminary Objections, Judgment, I.C.J. Reports 2019, joint separate opinion
of Judges Tomka and Crawford.) The Court has followed this approach
today.

  6. The Court has used various formulations to frame the test that it
follows in order to decide whether to uphold or reject an objection to its
jurisdiction ratione materiae. In 1996, when presented with the question
whether a bilateral treaty gave the Court jurisdiction to decide the appli-
cant’s claims, the Court stated that it
      “cannot limit itself to noting that one of the Parties maintains that . . .
      a dispute exists, and the other denies it. It must ascertain whether the
      violations of the Treaty . . . pleaded by [the Applicant] do or do not
      fall within the provisions of the Treaty and whether, as a consequence,
      the dispute is one which the Court has jurisdiction ratione materiae
      to entertain” (Oil Platforms (Islamic Republic of Iran v. United
      States of America), Preliminary Objection, Judgment, I.C.J.
      Reports 1996 (II), p. 810, para. 16; emphasis added).
  7. The Court recalled this formulation in Immunities and Criminal
Proceedings (Equatorial Guinea v. France), Preliminary Objections,
Judgment, I.C.J. Reports 2018 (I), p. 308, para. 46, in which it stated that it
      “must ascertain whether the violations [alleged] . . . do or do not fall
      within the provisions of the Treaty and whether, as a consequence,
      the dispute is one which the Court has jurisdiction ratione materiae
      to entertain . . . (Oil Platforms (Islamic Republic of Iran v. United States
      of America), Preliminary Objection, Judgment, I.C.J. Reports
      1996 (II), p. 810, para. 16)”.
   8. In Immunities and Criminal Proceedings (Equatorial Guinea v.
France), the Court went on to use other formulations to frame its inquiry
into its jurisdiction ratione materiae. It stated, for example, that it would
decide whether the two “aspect[s] of the dispute” between the parties in
that case were “capable of falling within the provisions” of the two treaties
invoked by the applicant (I.C.J. Reports 2018 (II), p. 315, paras. 69
and 70 ; emphasis added) and whether the “actions by [the Respondent] of
which [the Applicant] complain[ed] [were] capable of falling within the pro-
visions of” the treaty at issue (ibid., p. 319, para. 85 ; emphasis added).

   9. The Court’s most recent statement of the test that it uses to deter-
mine its jurisdiction ratione materiae appears in Certain Iranian Assets
(Islamic Republic of Iran v. United States of America), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2019, p. 23, para. 36, where the Court
stated that it
      “must ascertain whether the acts of which [the Applicant] complains
      fall within the provisions of the Treaty . . . and whether, as a conse-

98

653       application of the icsft and cerd (decl. donoghue)

      quence, the dispute is one which the Court has jurisdiction ratione
      materiae to entertain . . . (Oil Platforms (Islamic Republic of Iran v.
      United States of America), Preliminary Objection, Judgment,
      I.C.J. Reports 1996 (II), pp. 809-810, para. 16)” (emphasis added).
The Court has used this formulation again today (Judgment, para. 57).
   10. I do not understand each of these various formulations to suggest
inconsistencies in the criteria that the Court applies to decide on an objec-
tion to its jurisdiction ratione materiae. Under the approach ﬁrst articu-
lated in Oil Platforms, once the Court ﬁnds that there is a dispute between
the parties, it must examine the acts of which the applicant complains (in
other words, the facts that it alleges) in relation to the rights and obliga-
tions contained in the treaty. The Court does not need to determine
whether there is proof of the facts alleged by the applicant, or even
whether the alleged facts are plausible, in order to decide a question of its
jurisdiction ratione materiae. The weighing of evidence is left for the mer-
its. On the other hand, the Court must form a view as to the scope of
treaty provisions in relation to the acts alleged by the applicant in order
to uphold or reject an objection to its jurisdiction ratione materiae. The
way that it expresses its conclusions about the interpretation of the treaty
will inevitably vary depending on the particulars of the case.


   11. The recent Judgment in Immunities and Criminal Proceedings
(Equatorial Guinea v. France) illustrates a situation in which the Court
upheld one of the respondent’s preliminary objections to its jurisdiction
ratione materiae. The Court reached this decision in relation to claims
said to arise under the United Nations Convention against Transnational
Organized Crime after analysing the parties’ respective interpretations of
that convention (Immunities and Criminal Proceedings (Equatorial
Guinea v. France), Preliminary Objections, Judgment, I.C.J. Reports
2018 (I), p. 323, para. 102 and p. 328, paras. 117-118). In such a situa-
tion, it can be said that the acts of which the applicant complains are not
capable of falling within the provisions of the treaty, even assuming that
the facts alleged by the applicant could be proven. The Court gives a
deﬁnitive answer to a disputed question of treaty interpretation, which
cannot be reopened in the case.

   12. The situation is more complicated and more delicate when an
objection to jurisdiction ratione materiae is rejected, such that the claims
at issue proceed to the merits. This is the case today. The Court has
rejected each of three grounds on which the Respondent objected to juris-
diction ratione materiae. I oﬀer observations below on the two grounds of
objection related to the International Convention for the Suppression of
the Financing of Terrorism (hereinafter “the ICSFT”) — the required
“mental elements” and the meaning of the phrase “any person”. I then
address the objection to jurisdiction ratione materiae under the Interna-

99

654      application of the icsft and cerd (decl. donoghue)

tional Convention on the Elimination of All Forms of Racial Discrimina-
tion (hereinafter “CERD”).
   13. As the Court explains in paragraph 63 of the Judgment, it has
rejected the aspect of the ﬁrst preliminary objection based on the Respon-
dent’s proposed interpretation of the provisions of Article 2, paragraph 1,
of the ICSFT that address intention, knowledge and purpose (which the
Court describes as “mental elements”). It has decided that the Parties’
diﬀering interpretations of these aspects of Article 2, paragraph 1, are not
relevant to the Court’s jurisdiction ratione materiae but are matters to be
addressed as part of the merits of the case. Such issues have a character
similar to the interpretation of the elements of intent that are necessary to
a ﬁnding of genocide under the Convention on the Prevention and Pun-
ishment of the Crime of Genocide, which the Court addressed as an
aspect of the merits, not as a question of jurisdiction ratione materiae
(Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro),
Judgment, I.C.J. Reports 2007 (I), p. 121, paras. 186-187 ; Application of
the Convention on the Prevention and Punishment of the Crime of Genocide
(Croatia v. Serbia), Judgment, I.C.J. Reports 2015 (I), p. 62, para. 132).
Today’s Judgment on preliminary objections does not set out the Court’s
interpretation of the “mental elements” provisions of Article 2, para-
graph 1.

  14. The Court has also rejected the aspect of the ﬁrst preliminary
objection that is based on the Respondent’s interpretation of the phrase
“any person” in Article 2, paragraph 1, of the ICSFT.

   15. In the Respondent’s view, the phrase “any person” must be inter-
preted to exclude State oﬃcials. On this reading of the ICSFT, alleged
violations of the ICSFT predicated on the alleged ﬁnancing by State oﬃ-
cials would be excluded from the Court’s jurisdiction ratione materiae.

   16. The Applicant maintains that the interpretation of this phrase is a
matter for the merits. Even if the Respondent’s objection concerns juris-
diction, the Applicant argues that the objection lacks an exclusively pre-
liminary character and, in any event, that the Respondent’s interpretation
of “any person” is incorrect. According to the Applicant, the phrase “any
person” encompasses anyone, whether private individuals or State oﬃ-
cials.

   17. The Court has properly treated the interpretation of the phrase
“any person” as a question that informs the scope of its jurisdiction rati-
one materiae, not as a question to be decided on the merits. Its decision as
to this aspect of the Respondent’s ﬁrst preliminary objection has enor-
mous signiﬁcance for the scope of the case that proceeds to the merits.
Much of the conduct that the Applicant characterizes as the ﬁnancing of
terrorism appears to have been undertaken by individuals who (according

100

655     application of the icsft and cerd (decl. donoghue)

to the Applicant) were oﬃcials of the respondent State. Had the Court
upheld the Respondent’s ﬁrst objection to jurisdiction on the basis of the
Respondent’s interpretation of the phrase “any person”, a much more
limited case would have advanced to the merits. The interpretation of the
phrase “any person” is purely a question of law. It has been fully briefed
by the Parties. There is no basis to conclude that the jurisdictional objec-
tion lacks an exclusively preliminary character. It is therefore appropriate
for the Court to decide today whether to uphold or reject this element of
the Respondent’s preliminary objections.


   18. I agree with the Court’s decision today that the term “any person”,
as used in Article 2, paragraph 1, of the ICSFT, does not exclude State
oﬃcials.
   19. As the Respondent stresses, the ICSFT contains no prohibition on
State ﬁnancing of terrorism. However, a State can only act through indi-
viduals. If oﬃcials whose conduct is attributable to a State fall within the
scope of the phrase “any person”, a State party has an obligation to pun-
ish and to prevent certain conduct in which its own oﬃcials engage in the
course of their duties. It follows that, even though negotiating States
refrained from including a prohibition on State ﬁnancing of terrorism in
the Convention, they nonetheless adopted a text that has substantively
similar consequences for States parties to the ICSFT. As the Respondent
points out, this is an odd result.



   20. Nonetheless, the phrase “any person”, in its ordinary meaning,
admits of no limitation. The Respondent asks the Court to imply an
exception that cannot be found in the text. When the plain language of a
treaty provision is unambiguous, as is the case here, an exception to that
provision could only be implied if the rules of treaty interpretation
pointed convincingly to such an exception. Having studied the detailed
presentations made by the Respondent on the interpretation of “any per-
son”, I see no basis to imply an exception that is at odds with the ordi-
nary meaning of the phrase.

   21. In today’s Judgment, the Court rejects the Respondent’s interpre-
tation of the phrase “any person” and accepts the interpretation advanced
by the Applicant. It has decided for purposes of the present case this
question of treaty interpretation.
   22. The Court has also rejected the Respondent’s objection to the
Court’s jurisdiction ratione materiae under CERD. However, the basis
for the Court’s decision as to CERD diﬀers from the basis on which the
Court rejected the Respondent’s “any person” objection in relation to
the ICSFT. This diﬀerence in reasoning leads to diﬀerent implications for
future proceedings in this case.

101

656     application of the icsft and cerd (decl. donoghue)

   23. The Application presents wide-ranging claims that are said to arise
under CERD, as summarized in the Judgment (paras. 88-90). In the main,
the Applicant does not complain of de jure discrimination against
protected groups. It instead alleges “discrimination manifested through
the disparate impact or eﬀect of facially neutral laws or regulations”
(Memorial of Ukraine, para. 566), contending that the Respondent has
implemented measures “the purpose or eﬀect of which is to generate
racial discrimination” (ibid., para. 587). The Court has correctly observed
that the rights and obligations under CERD that are invoked
by the Applicant are broadly formulated and that the list of rights in
Article 5 is not exhaustive. The Court cites the breadth of these CERD
provisions, together with the need to assess evidence regarding the pur-
pose and eﬀect of the measures about which the Applicant complains,
as reasons to reject the Respondent’s objection to jurisdiction ratione
materiae under CERD (Judgment, paras. 94-96). It concludes that the
measures of which the Applicant complains are “capable of having
an adverse eﬀect on the enjoyment of certain rights protected under
CERD” (ibid., para. 96).
   24. I agree with the Court that these aspects of the Applicant’s pleaded
case contribute to the reasons why the preliminary objection as to juris-
diction ratione materiae under CERD should be rejected. An additional
consideration is the manner in which the Respondent chose to frame its
objection in relation to CERD. The Respondent maintains as a general
matter that the Applicant invokes rights and obligations that are not
rights and obligations under CERD (Preliminary Objections submitted
by the Russian Federation, Chap. VIII, Sect. II). It states that “a number
of rights invoked by Ukraine” are not protected by CERD (ibid.,
para. 327). For example, the Respondent addresses Article 5, para-
graph (e) (v), of CERD, which refers to the “right to education and
training”. The Respondent states that this provision “does not include, as
Ukraine alleges, an absolute right to education ‘in native language’”.
According to the Respondent, the main goal of this provision is instead
to ensure the right regardless of ethnic origin to have access to a national
educational system without discrimination (ibid., para. 329). However,
the Respondent does not review the particular education-related mea-
sures of which the Applicant complains in order to support the proposi-
tion that those acts do not fall within the scope of the provision, as
interpreted by the Respondent.
   25. When the education-related measures of which the Applicant com-
plains are examined in light of the Parties’ respective observations about
the scope of Article 5, paragraph (e) (v), it can be said that those mea-
sures are “capable” of falling within the provisions of the treaty (or, in
the words of the Court today, to be “capable of having an adverse eﬀect
on the enjoyment of certain rights protected under CERD”) (Judgment,
para. 96). I reach a similar conclusion in respect of the other measures
about which the Applicant complains, taking into account the way that
each Party interprets the relevant CERD provisions. Accordingly, I con-

102

657     application of the icsft and cerd (decl. donoghue)

clude that the acts of which the Applicant complains fall within the provi-
sions of CERD.

  26. Today’s Judgment does not set out the Court’s interpretation of
the provisions of CERD on which the Applicant relies. The rejection of
the preliminary objection in relation to CERD does not mean that the
Court has accepted the interpretations of that treaty advanced by the
Applicant. The question whether the acts of which the Applicant com-
plains give rise to violations of CERD will depend on interpretations of
CERD to be made when the Court addresses the merits, as well as the
Court’s conclusions on the evidence.

  27. Having considered the Respondent’s objection to jurisdiction rati-
one materiae in relation to CERD, the Court has rejected it. This Judg-
ment settles for purposes of this case the question of the Court’s
jurisdiction ratione materiae under CERD.

                                         (Signed) Joan E. Donoghue.




103

